Title: To Thomas Jefferson from “Timothy Scrape”, 2 September 1804
From: Scrape, Timothy
To: Jefferson, Thomas


               
                  
                     Most high, and mighty Sir
                  
                  New Haven, 2nd: September 1804
               
               Convinced that you have the Interests of the Republican Party always near your Heart; and that you to the utmost of your abillities strive to promote their power, I have taken the Liberty of sending to you a copy of the Constitution, which the Delegates  of ninety seven towns in Connecticut (all true, genuine Republicans) have formed, for this State. Our Intentions are, to revolutionise this State, in order that our party may have more influence, for I am Sorry to say, that at present they have little, or none of any Consiquence. you cannot help knowing, that the People in general in this State are much opposed to our proceedings, this Constitution will entirely do away all this, and if it does not, the People will have to submit, whether they wish to, or not. beleive me Sir that we will at last overturn this State that She is fast falling into our hands; and that very soon we will have her at our own disposal. 
               May that Being whome you adore, give you a reward worthy your merrits, I am Most mighty Sir your humble, & most obedient adorer,
               
                  
                     Timothy Scrape
                  
               
               
               
                  be so good as to excuse my bad writing, being only a justice of the Peace, to which office, I was raised from the humble occupation of a Chimney Sweeper, for saying in a dram shop that you never in your life told a lie.
               
            